DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1-8, 13-24 are pending in the application. Claims 16-24 are withdrawn. Claims 1-8 have been amended. Claims 1-8 and 13-15 are rejected.	

Election/Restrictions
Newly submitted claims 21-24 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Newly submitted claims 21-24 are drawn to a method of using a specimen bag. The inventions require a different field of search for example searching different classes/subclasses and electronic resources or employing different search queries. Additionally, the prior art applicable to one invention would not likely be applicable to another invention.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 21-24 withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 4 recites “each of the three sides having a high friction surface to facilitate gripping the tissue specimen bag when furling” in the last two lines of the claim. The specification does not define a “high friction surface” or give any examples of materials or other processes used to create a “high friction surface”. The only mention in the specification is in paragraph [0025] top of page 5 (as filed) “bag brim 30 may be made from any flexible material that is easily expandable from a collapsed configuration”. It is unclear whether the “high friction” is an inherent material property, a surface texture or other feature. Additionally, it is unclear what would be sufficient to meet this limitation.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 8, 13, and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by applicant cited Prior (US PG Pub 2017/0325800)
Regarding claim 1, Prior teaches a tissue specimen retrieval bag assembly (10) (See Fig. 2), comprising:
a tissue specimen bag (10) (See Fig. 2) having an open a proximal end (132) defining an opening (122) (See Fig. 1) and a closed distal end (200), the proximal end including a cuff  (fold of the film 130 (See paragraph [0043]) extending therearound continuously around the opening; and
a flexible bag brim (120) wholly disposed within the cuff (note the brim is within the cuff when there is at least one fold of the material 130 around the brim 120; see paragraphs [0039] and [0043]), the flexible bag brim transitionable between a first, collapsed configuration (oblong configuration for insertion; see paragraph [0041] and [0047]) and a second, expanded configuration (circular configuration; see paragraphs [0041] and [0047]), the flexible bag brim including a cross section (See Figs. 1-2, 4A) configured to facilitate both furling the tissue specimen bag onto itself around the flexible bag brim when the flexible bag brim is disposed in the second, expanded configuration and securing the tissue specimen bag in a desired furled configuration. (See paragraph [0043]).
Regarding claim 8, Prior further teaches the tissue specimen bag is made from a polyurethane (See paragraph [0042] which states the film 130 may be polyurethane and paragraph [0045] which states the remainder of the bag may be made from the same material as the film).
Regarding claim 13, Prior further teaches the opening (122) in the tissue specimen bag is circular when the flexible bag brim is in the second, expanded configuration (See paragraph [0040]).
Regarding claim 15, Prior further teaches the cuff of the tissue specimen bag is a continuous ring of material. (See paragraph [0039] which states the attachment of the film 130 is continuous around the ring 120, thus when the device is folded once, the cuff is also continuous.)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 2-7, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prior applicant cited (US PG Pub 2017/0325800) as applied to claim 1 above and further in view of previously cited Nguyen et al (US Pat. No. 7,650,887).
Regarding claim 2, Prior teaches the assembly of claim 1 above but does not explicitly teach the cross section of the flexible bag brim is D-Shaped. Nguyen teaches an analogous surgical access device with a brim having a variety of cross-sectional geometries where the shape of the brim (outer ring) aids “its ability to grip and to provide stability during and after adjustment” (See Col. 3, lines 50-53; Col. 6, lines 4-12). Nguyen teaches the cross section may be D-Shaped (note Fig. 19b which is when bisected is two “D’s” adjacent one another). 
It would have been obvious to one of ordinary skill in the art at the time of filing  to modify the device of Prior to have a D-Shaped cross section since multiple varying cross-sectional shapes are known in the art to aid in the stability and adjustability of a bag opening. Additionally, a change in shape or form is generally recognized as a matter of design choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration was significant (produced unexpected results). In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). See also MPEP §2144.04(IV)(B).
Regarding claim 3, Prior teaches the assembly of claim 1 above but does not explicitly teach the cross section of the brim is triangular.
Nguyen teaches an analogous surgical access device with a brim having a variety of cross-sectional geometries where the shape of the brim (outer ring) aids “its ability to grip and to provide stability during and after adjustment” (See Col. 3, lines 50-53). Nguyen teaches the cross section may be triangular (See Fig. 23a; Col. 6, lines 48-60; Col. 6, lines 4-12).
It would have been obvious to one of ordinary skill in the art at the time of filing  to modify the device of Prior to have a triangular cross since multiple varying cross-sectional shapes are known in the art to aid in the stability and adjustability of a bag opening. Additionally, a change in shape or form is generally recognized as a matter of design choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration was significant (produced unexpected results). In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). See also MPEP §2144.04(IV)(B).
Regarding claim 4, modified Prior teaches the assembly of claim 3 above and further teaches each of the three sides of the brim has a high friction surface to facilitate gripping the tissue specimen bag when furling. (See Prior paragraph [0041] which lists materials for the brim including thermoplastic polyurethanes1).
Regarding claim 5, Prior teaches the assembly of claim 1 above but does not explicitly teach the cross section of the flexible bag brim is trilobular shaped.
Nguyen teaches an analogous surgical access device with a brim having a variety of cross-sectional geometries where the shape of the brim (outer ring) aids “its ability to grip and to provide stability during and after adjustment” (See Col. 3, lines 50-53). Nguyen teaches the cross section may be trilobular (See Fig. 17d which shows three cylinders stacked in a pyramid shape; Col. 5, lines 55-50; Col. 6, lines 4-12).
It would have been obvious to one of ordinary skill in the art at the time of filing  to modify the device of Prior to have a trilobuluar shaped cross section since multiple varying cross-sectional shapes are known in the art to aid in the stability and adjustability of a bag opening. Additionally, a change in shape or form is generally recognized as a matter of design choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration was significant (produced unexpected results). In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). See also MPEP §2144.04(IV)(B).
Regarding claim 6, modified Prior further teaches the trilobular-shaped cross section includes three edges defining three concave sections between adjacent edges of the three edges, the three edges configured to facilitate gripping the tissue specimen bag when furling. (See Nguyen Fig. 17d; Col. 6, lines 4-12).

    PNG
    media_image1.png
    165
    295
    media_image1.png
    Greyscale

Regarding claim 7, modified Prior further teaches the D-shaped cross section includes a flat side and an arcuate side (See Fig. 19b of Nguyen below), at least one of the flat side or the arcuate side including a high friction surface to facilitate gripping the tissue specimen bag when furling. (See Prior paragraph [0041] which lists materials for the brim including thermoplastic polyurethanes2).

    PNG
    media_image2.png
    273
    357
    media_image2.png
    Greyscale


Regarding claim 14, Prior teaches the assembly of claim 1 and further teaches the flexible bag brim forms a generally circular configuration when the brim is in the second, expanded configuration (See paragraphs [0041] and [0047]). Prior also states the flexible bag brim (proximal ring 120), film (130) and distal ring (140) may by “monolithically integrated such that wound retractor 100 is a unitary structure” (See paragraph [0039]). 
Prior does not explicitly teach the flexible bag brim includes two mating ends that, when engaged, form the generally circular expanded configuration. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to form the flexible bag brim (120) to have two mating ends, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  Nerwin v. Erlichman, 168 USPQ 177, 179. See also MPEP §2144.04(V)(C).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-8 and 13-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 11,369,352. Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘352 patent requires a tissue specimen bag with an open proximal end defining a cuff and a closed distal end with a bag brim within the cuff, the bag brim having a non-circular cross section.
Claims of the instant application (16/595,119)
Corresponding claims of Issued Patent 11,369,352
1, 2, 7
1, 8
3, 4, 5, 6
8, 15
8
2, 9


Claims 1-8 and 13-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of co-pending Application No. 16/8945463 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘546 application requires a tissue specimen retrieval bag featuring an open proximal end defining a cuff and a closed distal end with a bag brim within the cuff, the bag brim having a D-shaped cross section to facilitate both furling and unfurling the bag around the brim.
Claims of the instant application (16/595,119)
Corresponding claims of co-pending application 16/894,546
1, 2, 4, 7
1, 3
8
2


This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-8 and 13-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of co-pending Application No. 16/776,880 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘880 application requires a tissue specimen retrieval bag featuring an open proximal end defining a cuff and a closed distal end with a bag brim within the cuff, the bag brim having a cross section to facilitate both furling and unfurling the bag around the brim.

Claims of the instant application (16/595,119)
Corresponding claims of co-pending application 16/776,880
1
1, 8, 13
2, 7
4
3, 5
5, 10, 15
6
6, 11
7
7
8
8


This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Arguments
Applicant's arguments filed October 21, 2022 have been fully considered but they are not persuasive. 
With regard to the35 U.S.C. 112(b) indefiniteness rejection of claim 4, applicant has not provided any substantive arguments or pointed to any particular portions of the specification which would provide sufficient support for the limitation “high friction surface”. It is still unclear what is meant by this term and what would be sufficient to meet it (See above).
With respect to the 102 rejections in view of Kammerer (US Pat. No. 5,480,404), these arguments are moot as the Kammerer reference is no longer being applied.
With respect to the 103 rejections, the arguments directed to the Kammerer  and Padgedas (US PG Pub 2007/0135780) references are moot since neither reference is currently being applied. Additionally, the arguments alleging that the Nguyen reference is non-analogous art and cannot be properly combined with Kammerer are also moot. 
It is noted that the newly applied Prior reference (US PG Pub 2017/0325800) teaches a combination would retractor and surgical bag. Thus, the Nguyen reference is analogous. 
With respect to the Double Patenting Rejections, applicant has not filed a terminal disclaimer, nor has applicant provided any arguments directed to how the cited co-owned applications are patentably distinct from the current claims. As such, the double patenting rejections are still applicable.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL S. HIGHLAND whose telephone number is (571)270-3254.  The examiner can normally be reached on Monday through Thursday between 9:30am and 2:30pm .
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to call the examiner at the number listed above. Applicant may use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/R.S.H/Examiner, Art Unit 3771     
/TAN-UYEN T HO/Supervisory Patent Examiner, Art Unit 3771                                                                                                                                                                                                                                                                                                                                                                                                           



    
        
            
        
            
        
            
    

    
        1 It is noted that applicant has not defined “high friction material” or given examples in the specification. In the absence of such, general engineering knowledge is relied upon. It is the examiner’s position that the materials listed by Prior are “high friction”, in that they are known to be used in similar medical applications which require gripping (see paragraph [0043]) and are thus deemed sufficient to meet the claimed limitation.
        2 It is noted that applicant has not defined “high friction material” or given examples in the specification. In the absence of such, general engineering knowledge is relied upon. It is the examiner’s position that the materials listed by Prior are “high friction”, in that they are known to be used in similar medical applications which require gripping (see paragraph [0043]) and are thus deemed sufficient to meet the claimed limitation.
        3 Please note that a Notice of Allowance was mailed in this application, but it has not yet been assigned a Patent Number, so this rejection is provisional.